Denial of a new trial after conviction of operating a lottery was not error.
                       DECIDED FEBRUARY 27, 1942.
1. Evidence showing that the defendant, riding a bicycle at the time, had stuffed in his pockets when the officers arrested him thirty-two books of lottery tickets, was sufficient, when taken with other evidence of the operation of the "number game" on that date, to support a conviction of the offense of operating a lottery (Ealey v. State, 63 Ga. App. 468, 11 S.E.2d 494); especially where, as in this case, the defendant admitted that he had been "picking up" for eighteen months. The charge was not rebutted by his statement, if taken as true, that in the particular instance another boy asked him to take the books to a certain street corner, and that a man would be there in a Ford car to receive them.
2. The special assignment of error as to the admission of certain evidence with reference to "`tickets' identified as `State's exhibit No. 1'" is without merit.
3. The court did not err in overruling the certiorari.
Judgment affirmed. Broyles, C. J., and MacIntyre, J., concur.